ELMORE, Judge,
dissenting in part, concurring in part.
I respectfully disagree with the majority’s decision to uphold the trial court’s dismissal of the charges for trafficking in stolen identities against White. The majority concludes that, as per the common law, an indictment for trafficking in stolen identities must name the recipient of the identifying information or provide that such name is unknown. From this decision, I respectfully dissent.
In making such determination, the majority’s decision hinges on the application of the common law rule that requires indictments charging a person with the sale and/or transfer of an illicit substance to include the purchaser or recipient of the illicit substance or provide that such person is unknown, unless the requirement is elimi*505nated by statute. See State v. Bissette, 250 N.C. 514, 517, 108 S.E.2d 858, 861 (1959).
I do not contest the validity of the common law rule as applied to indictments charging a person with the sale and/or transfer of an illicit substance. However, I recognize that the inherent nature of prosecuting crimes involving the sale and/or transfer of illicit substances is unique in that such substances do not possess any independent identifying information in-and-of-themselves — a gram of cocaine is a gram of cocaine. Therefore, in order to avoid double jeopardy concerns and ensure that the accused is on notice of the crimes for which he has been charged, it is helpful that these indictments name the recipient of the illicit substance.
Alternatively, trafficking in stolen identities is a distinct crime and, in this instance, the common law rule is inapplicable. It is informative to consider the items that the legislature deemed to be “identifying information” as set out in N.C. Gen. Stat. § 14-113.20(b). The documents and information listed in the statute include, but are not limited to, one’s social security number, driver’s license number, passport, bank account number, and credit card numbers. These items each have independent identifying characteristics which can be specifically described in an indictment so as to put the accused on notice regarding the identifying information he allegedly sold or transferred. Moreover, transactions involving the use of one’s identifying information are generally traceable.
New cases have dealt with issues pertaining to the crime of trafficking in stolen identities, most likely because such crimes have only recently become more prevalent. Today, it is not uncommon for the average person to have his credit card information, bank account number, passwords, and other personal information stored online. Accordingly, the identifying information provided for in N.C. Gen. Stat. § 14-113.20(b) is the type of information often stored online. It can be easily accessed without authorization and transferred to another in an anonymous online transaction.
The majority contends that the application of the common law rule is “even more crucial to avoid the risk of double jeopardy” because the identifying information provided for in N.C. Gen. Stat. § 14-113.20(b) can be trafficked an infinite number of times. However, the majority fails to account for the fact that oftentimes the transferor himself may not know the recipient of the identifying information. Those who utilize the internet to sell identifying information *506have the ability to pass such information in an anonymous vacuum. As such, should we impose the common law rule, the majority of indictments would likely provide that the transferee’s identity is “unknown.” Therefore, it is not advantageous to require such indictments to name the recipient. I do not suggest that the inclusion of the recipient’s name in a trafficking indictment should be prohibited as I recognize that the inclusion of the recipient’s name helps to ensure the indictment is sufficiently particular. However, its inclusion is not so vital that without it the accused would be unsure of the accusations against him and thus unable to adequately prepare his defense.
Furthermore, this Court need not consider whether the trafficking indictment could have been more definite and certain. We need only to consider whether the indictment sufficiently apprised a defendant of “the conduct which is the subject of the accusation.” N.C. Gen. Stat. § 15A-924(a)(5)(2011). Ultimately, imposing the common law rule is short-cited as it fails to account for the unique nature of trafficking in stolen identities, especially the possibility that the recipient’s identity may be unknown to the transferor.
Turning now to the case at hand, White transferred the credit card numbers of the victims to defendant who then made fraudulent purchases using those numbers. White’s indictment alleged all of the essential elements of the offense and contained the date of transfer, the place of transfer, the victim’s name, and the type of identifying information allegedly trafficked.
White neither argued that by the failure to name defendant as the recipient he was deprived of needed information in order to adequately prepare for trial, nor did he claim that he was in doubt as to whom he allegedly transferred the credit card information. Furthermore, White was not liable for any fraudulent purchases made by defendant after the date of transfer. Should White have needed further clarification in order to prepare his defense, he was entitled to file a motion for a bill of particulars.
Here, White’s indictment did not name defendant as recipient of the identifying information because the inclusion of the recipient’s name is neither an element of the offense nor required by statute. In looking at the sum of the information included in White’s indictment, I believe that White was not prejudiced by the fact that the indictment failed to name defendant as the recipient; thus the purpose of the indictment has been served. Therefore, because I believe the trial *507court erred in dismissing the charges against White, I would reverse the decision and remand for a sentencing hearing of White. I concur in all other aspects of the majority opinion.